 



Exhibit 10.68
(BEARINGPOINT LOGO) [c22951c2295101.gif]
January 7, 2008
Mr. F. Edwin Harbach
[                              ]
[                              ]
Re:     Award Notice of Stock Option Grant
Dear Ed:
We are pleased to notify you that in recognition of your contributions toward
the future success of BearingPoint, Inc., you have been awarded an option to
purchase shares of common stock of BearingPoint, Inc. (the “Company”). Certain
terms of your award follow:

     
Option:
  You have been awarded a non-statutory stock option to purchase from the
Company 1,232,600 shares of its common stock, $0.01 par value, subject to
adjustment, as provided in Section 3.5 of your BearingPoint, Inc. Stock Option
Agreement (the “Agreement”).
 
   
Option Date:
  January 2, 2008
 
   
Exercise Price:
  $2.76 per share, subject to adjustment as provided in Section 3.5 of the
Agreement.
 
   
Exercise Schedule:
  Except as otherwise provided in Section 2.2 of the Agreement and in
Section 7.8 of the BearingPoint, Inc. 2000 Long-Term Incentive Plan (the
“Plan”), the Option shall become exercisable (i) on the first anniversary of the
Option Date with respect to 25% of the number of shares subject thereto on the
Option Date, (ii) on the second anniversary of the Option Date with respect to
an additional 25% of the number of shares subject thereto on the Option Date,
(iii) on the third anniversary of the Option Date with respect to an additional
25% of the number of shares subject thereto on the Option Date and (iv) on the
fourth anniversary of the Option Date with respect to the remaining 25% of the
number of shares subject thereto on the Option Date.
 
   
Expiration Date:
  Except to the extent earlier terminated pursuant to Section 2.2 or 2.5 of the
Agreement or earlier exercised pursuant to Section 2.3 of the Agreement, the
Option shall terminate at 5:00 p.m., New York time, on January 2, 2018.

 



--------------------------------------------------------------------------------



 



In addition to the terms stated in this Award Notice, the Option shall be
subject to the terms and conditions of the Agreement and the Plan, copies of
which are attached hereto.
We congratulate you on this recognition of your importance to our organization
and its future.

              BearingPoint, Inc.
 
       
 
  By:   /s/ Roderick McGeary
 
            Roderick McGeary, Chairman

Acknowledgment, Acceptance and Agreement:
By signing below and returning this 2 page Award Notice to BearingPoint, Inc.,
c/o Morgan Stanley at the address stated herein, I hereby acknowledge receipt of
the Agreement and the Plan, accept the Option granted to me and agree to be
bound by the terms and conditions of this Award Notice, the Agreement and the
Plan.

              /s/ F. Edwin Harbach       1/18/08    
 
Signature
     
 
Date    
 
            F. Edwin Harbach            
 
           
Print Name
      Employee ID Number    

BearingPoint, Inc.
c/o Morgan Stanley
Stock Plan Administration
Harborside Financial Center
Plaza Three, 1st Floor
Jersey City, NJ 07311

2



--------------------------------------------------------------------------------



 



 
BearingPoint, Inc.
STOCK OPTION AGREEMENT
          BearingPoint, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual (the “Optionee”) named in the award notice attached
hereto (the “Award Notice”) as of the date set forth in the Award Notice (the
“Option Date”), pursuant to the provisions of the BearingPoint, Inc. 2000
Long-Term Incentive Plan (the “Plan”), a non-statutory stock option to purchase
from the Company the number of shares of its Common Stock, $0.01 par value, set
forth in the Award Notice (the “Option”), at the price per share set forth in
the Award Notice, upon and subject to the terms and conditions set forth below,
in the Award Notice and in the Plan. Capitalized terms not defined herein shall
have the meanings specified in the Plan.
          1. Option Subject to Acceptance of Agreement. The Option shall be null
and void unless the Optionee shall accept this Agreement by executing the Award
Notice in the space provided therefore and returning an original execution copy
of the Award Notice to the Company.
          2. Time and Manner of Exercise of Option.
          2.1. Maximum Term of Option. In no event may the Option be exercised,
in whole or in part, after the expiration date set forth in the Award Notice
(the “Expiration Date”).
          2.2. Exercise of Option.
          (a) The Option shall become exercisable in accordance with the
exercise schedule set forth in the Award Notice (the “Exercise Schedule”).
          (b) If the Optionee’s employment with the Company terminates by reason
of Disability, the Option shall be exercisable only to the extent it is
exercisable on the effective date of the Optionee’s termination of employment
and may thereafter be exercised by the Optionee or the Optionee’s Legal
Representative until and including the earlier to occur of (i) the date which is
one year after the effective date of the Optionee’s termination of employment
and (ii) the Expiration Date.
          (c) If the Optionee’s employment with the Company terminates by reason
of Retirement, the Option shall continue to vest in accordance with the vesting
schedule set forth in the Award Notice and may thereafter be exercised by the
Optionee or the Optionee’s Legal Representative until and including the earlier
to occur of (i) the date which is one year after the Optionee’s date of death,
provided the Optionee dies following termination of active employment by reason
of Retirement, and (ii) the Expiration Date.
          (d) If the Optionee’s employment with the Company terminates by reason
of death, the Option shall be exercisable only to the extent it is exercisable
on the

1



--------------------------------------------------------------------------------



 



date of death and may thereafter be exercised by the Optionee’s Legal
Representative or Permitted Transferees, as the case may be, until and including
the earlier to occur of (i) the date which is one year after the date of death
and (ii) the Expiration Date.
          (e) If the Optionee’s employment with the Company terminates for any
reason other than Disability, Retirement or death, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s termination of employment and may thereafter be exercised by the
Optionee or the Optionee’s Legal Representative until and including the earlier
to occur of (i) the date which is three months after the effective date of the
Optionee’s termination of employment and (ii) the Expiration Date.
          (f) If the Optionee dies during the period set forth in Section 2.2(b)
following termination of employment by reason of Disability, or if the Optionee
dies during the period set forth in Section 2.2(e) following termination of
employment for any reason other than Disability or Retirement, the Option shall
be exercisable only to the extent it is exercisable on the date of death and may
thereafter be exercised by the Optionee’s Legal Representative or Permitted
Transferees, as the case may be, until and including the earlier to occur of
(i) the date which is one year after the date of death and (ii) the Expiration
Date.
          2.3. Method of Exercise. Subject to the limitations set forth in this
Agreement and the Plan, the Option may be exercised by the Optionee (a) by
giving written notice to the Company specifying the number of whole shares of
Common Stock to be purchased and by accompanying such notice with payment
therefor in full (or by arranging for such payment to the Company’s
satisfaction) either (i) in cash, (ii) by delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of Common
Stock having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option
by reason of such exercise, (iii) in cash by a broker-dealer acceptable to the
Company to whom the Optionee has submitted an irrevocable notice of exercise or
(iv) by a combination of (i) and (ii), and (b) by executing such documents as
the Company may reasonably request. The Company shall have sole discretion to
disapprove of an election pursuant to any of clauses (ii) — (iv). Any fraction
of a share of Common Stock which would be required to pay such purchase price
shall be disregarded and the remaining amount due shall be paid in cash by the
Optionee. No certificate representing a share of Common Stock shall be delivered
until the full purchase price therefor and any withholding taxes thereon, as
described in Section 3.3, have been paid.
          2.4. Termination of Option.
          (a) Subject to Section 2.2(g), in no event may the Option be exercised
after it terminates as set forth in this Section 2.4. The Option shall
terminate, to the extent not earlier terminated pursuant to Sections 2.2 or 2.5
or exercised pursuant to Section 2.3, on the Expiration Date.
          (b) In the event that rights to purchase all or a portion of the
shares of Common Stock subject to the Option expire or are exercised, cancelled
or forfeited, the

2



--------------------------------------------------------------------------------



 



Optionee shall, upon the Company’s request, promptly return this Agreement to
the Company for full or partial cancellation, as the case may be; provided,
however, that such cancellation shall be effective regardless of whether the
Optionee returns this Agreement. If the Optionee continues to have rights to
purchase shares of Common Stock hereunder, the Company shall, within 10 days of
the Optionee’s delivery of this Agreement to the Company, either (i) mark this
Agreement to indicate the extent to which the Option has expired or been
exercised, cancelled or forfeited or (ii) issue to the Optionee a substitute
option agreement applicable to such rights, which agreement shall otherwise be
substantially similar to this Agreement in form and substance.
          2.5. Termination of Option and Forfeiture of Option Gain.
          (a) If the Optionee:
          (1) breaches any covenant concerning confidentiality or intellectual
property or concerning noncompetition or nonsolicitation of clients, prospective
clients or personnel of the Company and its affiliates to which the Optionee is
or may become a party in the future; or
          (2) directly or indirectly engages in any activity which is contrary,
inimical or harmful to the interests of the Company, including but not limited
to (i) violations of Company policies to the extent then applicable to the
Optionee, including the Company’s insider trading policies, and
(ii) participation in any activity not approved by the Board which could
reasonably be foreseen as contributing to or resulting in a Change in Control of
the Company,
then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 2.5(a) or otherwise and any other
provable damages, the Option shall terminate automatically (if not previously
terminated) on the date the Optionee commits such breach or engages in such
activity and the Optionee shall pay the Company, within five business days of
receipt by the Optionee of a written demand therefor, an amount in cash
determined by multiplying the number of shares of Common Stock purchased
pursuant to each exercise of the Option occurring within three months prior to
the date the Optionee commits such breach or engages in such activity (without
reduction for any shares of Common Stock delivered by the Optionee or withheld
by the Company pursuant to Section 2.3 or Section 3.3) by the difference between
(i) the Fair Market Value of a share of Common Stock on the date of such
exercise and (ii) the purchase price per share of Common Stock set forth in the
Award Notice.
          (b) The Optionee may be released from the Optionee’s obligations under
Section 2.5(a) only if and to the extent the Committee determines in its sole
discretion that such a release is in the best interests of the Company.
          (c) The Optionee agrees that by executing the Award Notice the
Optionee authorizes the Company and its Subsidiaries to deduct any amount or
amounts owed by the Optionee pursuant to Section 2.5(a) from any amounts payable
by the Company or any Subsidiary to the Optionee, including, without limitation,
any amount payable to the Optionee as salary, wages, vacation pay or bonus. This
right of setoff shall

3



--------------------------------------------------------------------------------



 



not be an exclusive remedy and the Company’s or a Subsidiary’s election not to
exercise this right of setoff with respect to any amount payable to the Optionee
shall not constitute a waiver of this right of setoff with respect to any other
amount payable to the Optionee or any other remedy.
          3. Additional Terms and Conditions of Option.
          3.1. Nontransferability of Option. The Option may not be transferred
by the Optionee other than by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, during the Optionee’s
lifetime the Option is exercisable only by the Optionee or the Optionee’s Legal
Representative. Except to the extent permitted by the second preceding sentence,
the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights hereunder shall immediately become null
and void.
          3.2. Investment Representation. The Optionee hereby represents and
covenants that (a) any shares of Common Stock purchased upon exercise of the
Option will be purchased for investment and not with a view to the distribution
thereof within the meaning of the Securities Act unless such purchase has been
registered under the Securities Act and any applicable state securities laws;
(b) any subsequent sale of any such shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Optionee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of any purchase of any shares hereunder or (y) is true and
correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to any exercise of the Option, the Optionee shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Board or the
Committee shall in its sole discretion deem necessary or advisable.
          3.3. Withholding Taxes.
          (a) As a condition precedent to the delivery of Common Stock upon
exercise of the Option, the Optionee shall, upon request by the Company, pay to
the Company in addition to the purchase price of the shares, such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to such exercise of the Option.
If the Optionee shall fail to advance the Required Tax Payments after request by
the Company, the Company may, in its discretion, deduct any Required Tax
Payments from any amount then or thereafter payable by the Company to the
Optionee.

4



--------------------------------------------------------------------------------



 



          (b) The Optionee may elect to satisfy his or her obligation to advance
the Required Tax Payments by any of the following means: (1) a cash payment to
the Company, (2) delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of Common Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the Optionee upon exercise of
the Option having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the Required Tax Payments, (4) a cash payment by a broker-dealer
acceptable to the Company to whom the Optionee has submitted an irrevocable
notice of exercise or (5) any combination of (1), (2) and (3). The Company shall
have sole discretion to disapprove of an election pursuant to any of clauses (2)
— (5). Shares of Common Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Optionee. No certificate representing a share of Common Stock shall
be delivered until the Required Tax Payments have been satisfied in full.
          3.4. Tax Reporting and Payment Liability. The Company will assess its
Required Tax Payments’ withholding and reporting requirements, in connection
with the Option, including the grant, vesting or exercise of the Option or sale
of shares acquired pursuant to such exercise. These requirements may change from
time to time as laws or interpretations change. Regardless of the Company’s
actions with respect to Required Tax Payments, the Optionee hereby acknowledges
and agrees that the ultimate liability for any and all Required Tax Payments is
and remains his or her responsibility and liability and that the Company
(i) makes no representations nor undertakings regarding treatment of any
Required Tax Payments in connection with any aspect of the Option grant,
including the grant, vesting or exercise of the Option and the subsequent sale
of shares acquired pursuant to such exercise; and (ii) does not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability regarding Required Tax Payments.
          3.5. Adjustment. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a regular cash dividend, the number and class of securities subject to the
Option and the purchase price per security shall be appropriately adjusted by
the Committee without an increase in the aggregate purchase price. If any
adjustment would result in a fractional security being subject to the Option,
the Company shall pay the Optionee, in connection with the first exercise of the
Option occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the exercise date
over (B) the exercise price of the Option. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive.
          3.6. Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the shares
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or

5



--------------------------------------------------------------------------------



 



the taking of any other action is necessary or desirable as a condition of, or
in connection with, the purchase or delivery of shares hereunder, the Option may
not be exercised, in whole or in part, and such shares may not be delivered,
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.
          3.7. Delivery of Certificates. Upon the exercise of the Option, in
whole or in part, the Company shall deliver or cause to be delivered, subject to
the conditions of this Article 3, one or more certificates representing the
number of shares purchased against full payment therefor. The Company shall pay
all original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 3.3. Alternatively, in the
Company’s sole discretion, the Company may transfer title or ownership of shares
acquired upon exercise of the Option under the Company’s procedures through its
transfer agent.
          3.8. Option Confers No Rights as Stockholder. The Optionee shall not
be entitled to any privileges of ownership with respect to shares of Common
Stock subject to the Option until purchased and title or ownership of shares has
been transferred to the Optionee under the Company’s procedures through its
transfer agent. The Optionee shall not be considered a stockholder of the
Company with respect to any such shares not so purchased.
          3.9. Acknowledgement and Waiver. By executing the Award Notice and
accepting the grant of the Option evidenced by the Award Notice and this
Agreement, the Optionee acknowledges that: (i) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
suspended or terminated by the Company at any time as provided in the Plan and
this Agreement; (ii) the grant of the Option is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Options, or benefits in lieu of Options even if Options have been granted
repeatedly in the past; (iii) all decisions with respect to any such future
grants will be at the sole discretion of the Company; (iv) the Optionee’s
participation in the Plan shall not create a right to further employment with
the Company and shall not interfere with the ability of the Company to terminate
the Optionee’s employment relationship at any time with or without cause;
(v) the Optionee’s participation in the Plan is voluntary; (vi) the Option is
not part of normal or expected compensation or salary for any purposes,
including but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (vii) the future value of
the underlying shares is unknown and cannot be predicted with certainty; (viii)
if the Optionee exercises his or her Option and obtains shares, the value of
those shares acquired upon exercise may increase or decrease in value, even
below the option price; (ix) if the underlying shares do not increase in value,
the Option will have no value; and (x) no claim or entitlement to compensation
or damages arises from termination of the Options or diminution in value of the
Option or shares of Common Stock purchased through exercise of the Option and
the Optionee irrevocably releases the Company and its Affiliates from any such
claim that may arise.
          3.10. Decisions of Board or Committee. The Board or the Committee
shall have the right to resolve all questions which may arise in connection with
the Option or its

6



--------------------------------------------------------------------------------



 



exercise. Any interpretation, determination or other action made or taken by the
Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.
          3.11. Agreement Subject to Plan. This Agreement is subject to the
provisions of the Plan, including Section 7.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. The Optionee hereby
acknowledges receipt of a copy of the Plan.
          4. Miscellaneous Provisions.
          4.1. Designation as Non-Statutory Stock Option. The Option is hereby
designated as not constituting an Incentive Stock Option. This Agreement shall
be interpreted and treated consistently with such designation.
          4.2. Meaning of Certain Terms.
          (a) As used herein, employment by the Company shall include employment
by a subsidiary of the Company.
          (b) As used herein, the following terms shall have the meanings set
forth below:
          “Legal Representative” shall include an executor, administrator, legal
representative, guardian or similar person.
          “Permitted Transferee” shall include any transferee designated as the
Optionee’s beneficiary in the event of the Optionee’s death pursuant to
beneficiary designation procedures approved by the Company.
          “Retirement” shall mean retirement under the Company’s Rule of 70
Retirement Policy, or, if required by law, under local law. An Optionee
currently is eligible to retire under the Company’s Rule of 70 Retirement
Policy, if the Optionee’s age plus “years of service” (as determined under the
Company’s 401(k) plan or any successor to such plan) equals or exceeds 70 as of
the date of retirement.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations thereunder.
          4.3. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Optionee, acquire any rights hereunder in
accordance with this Agreement or the Plan.
          4.4. Notices. All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to BearingPoint, Inc.,
c/o Morgan Stanley, Stock Plan Administration, Harborside Financial Center,
Plaza Three, 1st Floor, Jersey City, NJ 07311 and if to the Optionee, to the
last known mailing address of the Optionee contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile with

7



--------------------------------------------------------------------------------



 



confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
          4.5. Governing Law. This Agreement, the Option and all determinations
made and actions taken pursuant hereto and thereto, to the extent not governed
by the Code or the laws of the United States, shall be governed by the laws of
the State of Delaware and construed in accordance therewith without giving
effect to principles of conflicts of laws; provided, however, that to the extent
this Agreement makes reference to any other agreements (including, without
limitation, the agreements containing the covenants referred to in
Section 2.5(a)(1) above), the choice of law provision set forth in each such
agreement shall continue to govern the terms and conditions of such agreement as
well as the interpretation and construction thereof and the references thereto
that are set forth herein.
          4.6. Counterparts. This Award Notice may be executed in two
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

8